JONES, Justice.
This is another of those cases that arouse our compassion over the suffering of a child. A little six year old girl was seriously injured by an automobile and caused much pain.
Through her father as next friend she sought damages therefor, alleging negligence on the part of appellee, the driver of the automobile involved.
After hearing the evidence presented on behalf of appellant the learned Judge of the First Judicial District of Hinds County, presiding at the trial, sustained a motion by appellee to exclude such testimony and directed the jury peremptorily to return a verdict for the appellee.
This appeal resulted, and we affirm.
We see no necessity of detailing the facts. It may be conceded there were some conflicts in the evidence. However, under no concept of the proof are we able to say negligence on the part of appellee proximately causing or contributing to the injuries was made a jury issue. We hold this after careful and painstaking study of the record and bearing in mind the rule to be used in passing upon such motions.
Affirmed.
ETHRIDGE, C. J., and PATTERSON,. INZER and ROBERTSON, JJ., concur.